Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31, 38, 41, 46, 51, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)  Claim 29 lines 13-14: “(MU-MIMO transmission)” should be changed to --(MU-MIMO) transmission--.
b)  Claim 30 lines 1-2: “the implicit sounding calibration procedure” lacks antecedent basis.
c)  Claim 31 lines 1-2: “the implicit sounding calibration procedure” lacks antecedent basis.
d)  Claim 38 line 3: “indication of a for single user implicit sounding procedure” is unclear.
e)  Claim 41 line 4: “the implicit sounding calibration procedure” lacks antecedent basis.
f)  Claim 46 line 4: “the implicit sounding calibration procedure” lacks antecedent basis. 
g)  Claim 51 line 2: “the implicit sounding calibration procedure” lacks antecedent basis.
h)  Claim 53 line 2: “the implicit sounding calibration procedure” lacks antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150156794 to Kwon et al in view of U.S. Patent No. 10439695 to Zhang et al.
Referring to claim 29, Kwon et al disclose in Figure 1-11B (specifically Figure 4) a method for wireless communication at a STA (STA1, STA2, and STA3), comprising:
Receiving a downlink message comprising an uplink null data packet announcement frame (NDP announcement frame 400) from an AP (AP), the uplink null data packet announcement frame prompting the STA to transmit an uplink null data packet (NDP frames 401, 403, and 405, respectively) and comprising scheduling information for the uplink null data packet (each of STA1, STA2, and STA3 confirms an order of transmission of the NDP frames 401, 403, and 405 based on an order in which its own identification information is included in the NDP announcement frame 400).  AP transmits a NDP announcement frame 400 in a broadcast manner.  The NDP announcement frame 400 includes at least one STA information field, which includes identification information of the plurality of terminals STA1, STA2, and STA3 participating in a sounding procedure.  Each of STA1, STA2, and STA3 receiving the NDP announcement frame 400 may participate in sounding by confirming that its own identification information is included in the STA information field of the NDP announcement frame 400.  Each of STA1, STA2, and STA3 confirms an order of transmission of the NDP frames 401, 403, and 405 based on an order in which its own identification information is included in the NDP announcement frame 400 (claimed “scheduling information for the uplink null data packet”)

…
Kwon et al do not disclose receiving a downlink transmission from the AP as part of the implicit sounding procedure or the implicit calibration procedure at the AP, the downlink transmission based at least in part on a downlink precoding matrix and comprising a single user beamformed transmission or a MU-MIMO transmission.
the downlink transmission … comprising … a MU-MIMO transmission”) system wherein AP 110 includes Nr number of antennas 118 and a station 120a-120n includes Nss number of antennas 126-128.  AP 110 transmits an NDP from the Nr number of antennas 118 using a channel matrix of size Nr x Nss.  AP 110 conducts implicit sounding (claimed “implicit sounding procedure”) to obtain the channel state information from stations 120a-n in the uplink for generating a precoding matrix (claimed “the downlink transmission based at least in part on a downlink precoding matrix …”) for use in transmitting downlink data using Nr number of antennas 118 of AP 110.  Station 120a transmits a first data packet using Nss number of antennas 128 through an uplink communications path; AP 110 then computes a first channel estimate from the first data packet which represents an uplink communications channel estimate between every antenna 118 of AP 110 and antennas 128 of station 120a used to transmit the first data packet.  Station 120n transmits a second data packet using Nss number of antennas 126 through an uplink communications path; AP 110 computes a second channel estimate from the second data packet which represents an uplink communications channel estimate between every antenna 118 of AP 110 and antennas 126 of station 120n used to transmit the second data packet.  AP 110 then combines the first and second channel estimates to determine the uplink channel estimate between AP 110 and every station.  Refer to Column 3 line 61 to Column 9 line 8, specifically Column 3 line 61 to Column 4 line 12, Column 4 line 61 to Column 5 line 30, and Column 8 lines 1-21.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving a downlink transmission from the AP as part of the implicit sounding procedure or the implicit calibration procedure (not in reference; claim is in “or” form and only requires one of the limitations) at the AP, the downlink transmission based at least in part on a downlink precoding matrix and comprising a single user beamformed transmission (not in reference; claim is in “or” form and only requires one of the or a MU-MIMO transmission.  One would have been motivated to do so so AP can perform implicit sounding to determine channel estimation using a precoding matrix in a MU-MIMO system.
	Referring to claim 57, Kwon et al disclose in Figure 1-11B (specifically Figure 4) an apparatus for wireless communication at a STA (STA1, STA2, and STA3), comprising:
A processor (processor 110).
Memory (memory 120 in processor 110) in electronic communication with the processor.
Instructions stored in the memory and executable by the processor to cause the apparatus to (processor 110 executes instructions stored in memory 120 to perform functions of STA1, STA2, and STA3):
Receive a downlink message comprising an uplink null data packet announcement frame from an AP, the uplink null data packet announcement frame prompting the STA to transmit an uplink null data packet and comprising scheduling information for the uplink null data packet.
Transmit the uplink null data packet based at least in part on the uplink null data packet announcement frame, the transmitting part of an implicit sounding procedure or an implicit calibration procedure at the AP.
…
	Kwon et al do not disclose receive a downlink transmission from the AP as part of the implicit sounding procedure or the implicit calibration procedure at the AP, the downlink transmission based at least in part on a downlink precoding matrix and comprising a single user beamformed transmission or a MU-MIMO transmission.  Refer to the rejection of claim 29.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150156794 to Kwon et al in view of U.S. Patent No. 10439695 to Zhang et al, and in further view of U.S. Publication No. 20160080124 to Liang et al.
wherein the implicit sounding calibration procedure comprises: performing a downlink channel measurement of a downlink null data packet from the AP; and transmitting the downlink channel measurement to the AP based at least in part on the performing.
Liang et al disclose in Figures 1-21 (specifically Figures 8 and 14) that AP transmits a downlink NDP to STA, and then STA measures downlink CSI based on the downlink NDP.  STA then transmits the measured CSI to AP and AP uses the measured CSI to coordinate transmission with STA.  Refer to Sections 0068-0271.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the implicit sounding calibration procedure comprises: performing a downlink channel measurement of a downlink null data packet from
the AP; and transmitting the downlink channel measurement to the AP based at least in part on the performing.  One would have been motivated to do so so that STA can measure the downlink CSI based on a downlink NDP, and then AP can use the measured CSI to coordinate STA transmissions, to facilitate data transmission in the system.
Claims 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150156794 to Kwon et al in view of U.S. Patent No. 10439695 to Zhang et al in view of U.S. Publication No. 20160080124 to Liang et al, and in further view of U.S. Publication No. 20190281484 to Jiang et al.
	Referring to claim 31, Kwon et al do not disclose wherein the implicit sounding calibration procedure further comprises: receiving a downlink null data packet announcement frame from the AP, the downlink null data packet announcement frame prompting the performing; receiving the downlink null data packet following receiving the downlink null data packet announcement frame; and wherein the downlink channel measurement is based at least in part on the received downlink null data packet.
Jiang et al disclose in Figures 1-13 (specifically Figure 6) and Sections 0020-0119 wherein AP 600 transmits a downlink NDP announcement 624 to STA 602 and then subsequently, AP 600 transmits a  wherein the implicit sounding calibration procedure further comprises: receiving a downlink null data packet announcement frame from the AP, the downlink null data packet announcement frame prompting the performing; receiving the downlink null data packet following receiving the downlink null data packet announcement frame; and wherein the downlink channel measurement is based at least in part on the received downlink null data packet.  One would have been motivated to do so so that AP can transmit a downlink NDP announcement to STA and then transmit a NDP to STA to prompt STA to perform channel measurements to facilitate data transmission in the system.
Referring to claim 38, Kwon et al disclose in Figures 1-11B (specifically Figure 4) wherein the uplink null data packet announcement frame or the downlink null data packet announcement frame include an indication of a for single user implicit sounding procedure (identification information of one of terminals STA1, STA2, or STA3) or a multi user implicit sounding procedure (identification information of the plurality of terminals STA1, STA2, and STA3).  AP transmits a NDP announcement frame 400 in a broadcast manner.  The NDP announcement frame 400 includes at least one STA information field, which includes identification information of the plurality of terminals STA1, STA2, and STA3 participating in a sounding procedure.  Each of STA1, STA2, and STA3 receiving the NDP announcement frame 400 .
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150156794 to Kwon et al in view of U.S. Patent No. 10439695 to Zhang et al in view of U.S. Publication No. 20160080124 to Liang et al in view of U.S. Publication No. 20190281484 to Jiang et al, and in further view of U.S. Publication No. 20110019637 to Ojala et al.
Kwon et al do not disclose further comprising: receiving a trigger frame requesting the downlink channel measurement; and wherein the transmitting is based at least in part on the trigger frame.
Ojala et al disclose in Section 0037 wherein eNB 103 sets a flag to either enable or disable CSI reporting in a subframe (claimed “trigger frame”) configured for periodic reporting as desired.  When the CSI trigger flag is set to "on", UE 101 transmits a CSI report in response to receiving the CSI reporting trigger or flag.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising: receiving a trigger frame requesting the downlink channel measurement; and wherein the transmitting is based at least in part on the trigger frame.  One would have been motivated to do so so that STA can transmit the downlink channel measurement upon receiving a trigger.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150156794 to Kwon et al in view of U.S. Patent No. 10439695 to Zhang et al in view of U.S. Publication No. 20160080124 to Liang et al in view of U.S. Publication No. 20190281484 to Jiang et al, and in further view of U.S. Publication No. 20210084686 to Zhang et al (’86).
Kwon et al do not disclose wherein receiving the uplink null packet data announcement frame and transmitting the uplink null data packet occurs prior to receiving the downlink null data packet announcement frame.
	Zhang et al (’86) disclose in Section 0093 wherein STA A and station STA B are scheduled to send uplink MU NDP; after receiving the uplink MU NDP, AP1 proceeds to send a downlink NDPA and a downlink NDP.  Although Zhang et al (‘86) do not disclose an uplink NDP announcement, Kwon et al disclose that AP transmits an uplink NDP announcement to STA and then STA transmits an uplink NDP AP.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein receiving the uplink null packet data announcement frame and transmitting the uplink null data packet occurs prior to receiving the downlink null data packet announcement frame.  One would have been motivated to do so so that STA can receive the uplink NDP announcement and transmit a NDP before receiving the downlink NDP announcement.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150156794 to Kwon et al in view of U.S. Patent No. 10439695 to Zhang et al in view of U.S. Publication No. 20160080124 to Liang et al in view of U.S. Publication No. 20190281484 to Jiang et al, and in further view of U.S. Publication No. 20190191323 to Venkatesan et al.
	Kwon et al do not disclose wherein receiving the uplink null data packet announcement frame and transmitting the uplink null data packet occurs after transmitting the downlink channel measurement.
	Venkatesan et al disclose in Section 0115 that AP may transmit a downlink NDP to STA to enable a downlink timing measurement at STA.  AP 102 then receives, from STA, an uplink NDP.  Although Venkatesan et al do not disclose transmitting a downlink channel measurement, Liang et al disclose that AP transmits a downlink NDP to STA, and then STA measures downlink CSI based on the downlink NDP, and the STA transmits the measured CSI to AP.  Also although Venkatesan et al do not disclose an uplink  wherein receiving the uplink null data packet announcement frame and transmitting the uplink null data packet occurs after transmitting the downlink channel measurement.  One would have been motivated to do so so that STA can transmit the downlink channel measurement, the receive the uplink NDP announcement frame, and then transmit the uplink NDP.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150156794 to Kwon et al in view of U.S. Patent No. 10439695 to Zhang et al in view of U.S. Publication No. 20160080124 to Liang et al in view of U.S. Publication No. 20190281484 to Jiang et al, and in further view of U.S. Publication No. 20170006142 to Kwon.
	Kwon et al do not disclose wherein the uplink null data packet announcement frame or the downlink null data packet announcement frame is configured to include a common info field, and the common info field is included as part of an extended STA info field of the uplink null data packet announcement frame or an extended STA info field of the downlink null data packet announcement frame.
Kwon discloses in Section 0743 that a packet can include a common field that is included as part of an extended field of the packet.  Although Kwon does not disclose that the packet is claimed “uplink null data packet announcement frame” or “downlink null data packet announcement frame”, Kwon et al disclose an uplink null data packet announcement frame that includes identification information of STAs and Jiang et al disclose a downlink null data packet announcement frame that includes identification information of STAs; so the uplink null data packet announcement frame of Kwon et al and the downlink null data packet announcement frame of Jiang et al can include a common field that is included as part of an extended field of the packet to store the identification information of STAs.  Therefore, it would wherein the uplink null data packet announcement frame or the downlink null data packet announcement frame is configured to include a common info field, and the common info field is included as part of an extended STA info field of the uplink null data packet announcement frame or an extended STA info field of the downlink null data packet announcement frame.  One would have been motivated to do since a common info field as part of an extended info field are conventional fields used to store packet information.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150156794 to Kwon et al in view of U.S. Patent No. 10439695 to Zhang et al in view of U.S. Publication No. 20160080124 to Liang et al in view of U.S. Publication No. 20190281484 to Jiang et al, and in further view of U.S. Publication No. 20170279587 to Ghosh et al.
Kwon et al do not disclose wherein the uplink null data packet announcement frame or the downlink null data packet announcement frame include an indication for the STA to use a single radio chain for transmit and receive operations during the implicit sounding calibration procedure.
Ghosh et al disclose in Sections 0025 and 0027 a sounding procedure using a M-NDP wherein the M-NDP format may indicate a number of active transmit chains; a M-NDP may use one (claimed “single”) or more active transmit chains.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the uplink null data packet announcement frame or the downlink null data packet announcement frame include an indication for the STA to use a single radio chain for transmit and receive operations during the implicit sounding calibration procedure.  One would have been motivated to do so that AP can indicate to STA to use a single radio chain during implicit sounding to facilitate data transmission in the system.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150156794 to Kwon et al in view of U.S. Patent No. 10439695 to Zhang et al in view of U.S. .
	Kwon et al do not disclose wherein the uplink null data packet announcement frame comprises an indication for the STA to use a fixed number of radio chains for transmit and receive operations during the implicit sounding procedure or during the implicit sounding calibration procedure; and transmitting the uplink null data packet comprises transmitting to the AP a number of spatial streams and LTFs based at least in part on the fixed number of radio chains.
Ghosh et al disclose in Sections 0025 and 0027 a sounding procedure using a M-NDP wherein the M-NDP format may indicate a number of active transmit chains (claimed “the uplink null data packet announcement frame comprises an indication for the STA to use a fixed number of radio chains for transmit and receive operations during the implicit sounding procedure or during the implicit sounding calibration procedure”); a M-NDP may use one or more active transmit chains.  Kim et al disclose in Sections 0026-0028 that a transmitting station may generate a subsequent plurality of 2M transmit chain signals based on the M distinct spatial streams, so the number of transmit chain signals depends on the number of spatial streams according to NTX= 2M (claimed “transmitting the uplink … data packet comprises transmitting to the AP a number of spatial streams … based at least in part on the fixed number of radio chains”).  Song et al disclose in Section 0028 that AP transmits the NDP to a plurality of STAs 721, 722, 723, and 724, wherein the NDP may have the format of Figure 6, and a structure of a VHT-LTF (claimed “transmitting the uplink null data packet comprises transmitting to the AP LTFs based at least in part on the fixed number of radio chains”) may vary depending on the number of STAs that intend to request MCS feedback and the total number of spatial streams assigned thereto.  By applying Ghosh et al to Kim et al and Song et al: since Ghosh et al disclose that a NDP uses a specified number of active transmit chains to transmit data, the number of spatial streams of Kim et al and the LTFs of Song et al are transmitted using the active transmit chains.  Therefore, it would have been obvious to one of wherein the uplink null data packet announcement frame comprises an indication for the STA to use a fixed number of radio chains for transmit and receive operations during the implicit sounding procedure or during the implicit sounding calibration procedure; and transmitting the uplink null data packet comprises transmitting to the AP a number of spatial streams and LTFs based at least in part on the fixed number of radio chains.  One would have been motivated to do so that AP can indicate to STA to use a fixed number of radio chains during implicit sounding, and to indicate the number of spatial streams and LTF to facilitate data transmission in the system.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150156794 to Kwon et al in view of U.S. Patent No. 10439695 to Zhang et al in view of U.S. Publication No. 20170279587 to Ghosh et al in view of U.S. Publication No. 20110158362 to Kim et al in view of U.S. Publication No. 20130188630 to Song et al, and in further view of U.S. Publication No. 20130010719 to Shapira.
	Kwon et al do not disclose further comprising: transmitting to the AP a radio parameter comprising one or more of: a maximum number of supported spatial streams, a number of radio chains common to the transmission and reception, or a bitmap indicating a number of transmit antennas or a number of receive antennas; wherein the fixed number of radio chains is based at least in part on the radio parameter.
	Shapira et al disclose in Section 0075 a client can notify AP of the different number of available RF chains in each band and hence may support different number of maximum spatial streams, wherein the number of maximum spatial streams must be equal or lower than number of RF chains (claimed “transmitting to the AP a radio parameter comprising one or more of: a maximum number of supported spatial streams, a number of radio chains common to the transmission and reception, … ; wherein the fixed number of radio chains is based at least in part on the radio parameter”).  Therefore, it would have further comprising: transmitting to the AP a radio parameter comprising one or more of: a maximum number of supported spatial streams, a number of radio chains common to the transmission and reception, or a bitmap indicating a number of transmit antennas or a number of receive antennas (not in reference; claim only requires “one or more” of the limitations); wherein the fixed number of radio chains is based at least in part on the radio parameter.  One would have been motivated to do so so that client can indicate to AP the maximum number of supported spatial streams and a number of radio chains common to the transmission and reception to facilitate data transmission/reception between client and AP.
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150156794 to Kwon et al in view of U.S. Patent No. 10439695 to Zhang et al in view of U.S. Publication No. 20170279587 to Ghosh et al, and in further view of U.S. Publication No. 20070030829 to Vimpari et al.
	Kwon et al do not disclose wherein the implicit sounding procedure or the implicit sounding calibration procedure further comprises: receiving power control information from the AP based at least in part on a power imbalance at the STA, the power control information configured to increase a transmit power of one or more radio chains.
Vimpari et al disclose in Section 0014 a fast closed loop power control for all uplink signals to combat against the power imbalance between different user signals.  NodeB estimates the SIR of a channel with UE and compares the estimate to a target value.  NodeB then transmits transmit power control commands in a downlink to UE to increase or decrease the transmit power level.  Power control allows signals from different UEs to be received with the required quality in changing conditions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the implicit sounding procedure or the implicit sounding calibration procedure further comprises: receiving power control information from the AP based at least in part on a power imbalance at the STA, the power control information configured to increase a transmit power of one or more radio chains.  One would have been motivated to do so since power control allows signals from different UEs to be received with the required quality in changing conditions, thereby preventing power imbalance.
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150156794 to Kwon et al in view of U.S. Patent No. 10439695 to Zhang et al in view of U.S. Publication No. 20170279587 to Ghosh et al in view of U.S. Publication No. 20070030829 to Vimpari et al, and in further view of U.S. Patent No. 10,455,608 to Shepard et al. 
	Kwon et al do not disclose wherein the power control information is configured to match a total transmit power of the STA to a total transmit power of the AP.
Shepard et al disclose in Column 15 lines 26-29 wherein the total transmission power of the base station and user need to be approximately the same to mitigate the uplink-downlink gap between uplink gain and downlink gain.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the power control information is configured to match a total transmit power of the STA to a total transmit power of the AP.  One would have been motivated to do so to prevent power imbalance by matching a total transmit power of the STA to a total transmit power of the AP.  
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150156794 to Kwon et al in view of U.S. Patent No. 10439695 to Zhang, and in further view of U.S. Publication No. 20110038283 to Yu et al.
	Kwon et al do not disclose wherein performing the implicit sounding procedure or the implicit sounding calibration procedure further comprises: transmitting EVM control information to one or more STAs of the plurality of STAs, the control information comprising one or more of: a MCS in conformance with an EVM requirement, an EVM parameter, a power backoff parameter, or a target RSSI.
	Yu et al disclose in Figures 5, 7, and 8 wherein RS and BS exchange EVM information.  RS exchanges a measured EVM value with BS in an initial capability negotiation process and then BS uses the EVM value in resource allocation, power control, etc.  Controller 515 of RS transmits a control message with EVM related information to message generator 510, wherein message generator transmits the control message to BS.  Based on the control message with EVM related information in an initial negotiation process, controller 515 of BS sets or resets resource, power, etc. using the EVM measurement result of the RS and provide corresponding information to the message generator 510, wherein message generator transmits the corresponding information to RS (claimed “transmitting EVM control information to one or more STAs of the plurality of STAs, the control information comprising one or more of: … an EVM parameter”…; the claimed “EVM parameter” reads on the resource, power, etc. settings using the EVM measurement result of the RS; the claim also does not specifically define “EVM parameter”).  Refer to Sections 0022, 0109-0128, and 0152-0170.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein performing the implicit sounding procedure or the implicit sounding calibration procedure further comprises: transmitting EVM control information to one or more STAs of the plurality of STAs, the control information comprising one or more of: a MCS in conformance with an EVM requirement (not in reference; claim only requires “one or more” of the limitations), an EVM parameter, a power backoff parameter (not in reference; claim only requires “one or more” of the limitations), or a target RSSI (not in reference; claim only requires “one or more” of the limitations).  .
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150156794 to Kwon et al in view of U.S. Patent No. 10439695 to Zhang et al in view of U.S. Patent No. 8611477 to Nabar et al, and in further view of U.S. Publication No. 20160338047 to Seok.
	Kwon et al do not disclose wherein the implicit sounding procedure or the implicit calibration procedure further comprises: receiving from the AP power mismatch control information based at least in part on a power imbalance at the STA, the power mismatch control information indicating a number of additional LTF symbols to be included in a header of the uplink null data packet.
	Nabar et al disclose in Figures 1-5 a frame comprises fields 204 of the preamble 202, such as L-LTF 204b, used to estimate noise power on particular antennas in a multi-antenna system and to estimate noise power imbalance across the different antennas.  Data in the L-LTF field 204b may be used to estimate a channel gain Hk for the k-th tone; Hk can then be used to estimate the noise power on a particular antenna and to estimate noise power imbalance across multiple antennas.  So, the L-LTF symbols 204b are used as power control information to estimate the noise power on a particular antenna and to estimate noise power imbalance across multiple antennas.  Refer to Column 4 line 36 to Column 8 line 32, specifically Column 5 lines 22-36.  Nabar et al do not disclose a null data packet; however: Seok disclose in Section 0126 a null data packet with a header comprising LTF symbols.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the implicit sounding procedure or the implicit calibration procedure further comprises: receiving from the AP power mismatch control information based at least in part on a power imbalance at the STA, the power mismatch control information indicating a number of additional LTF symbols to be included in a header of the uplink null data packet.  .
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150156794 to Kwon et al in view of U.S. Patent No. 10439695 to Zhang et al in view of U.S. Patent No. 8611477 to Nabar et al in view of U.S. Publication No. 20160338047 to Seok, and in further view of U.S. Publication No. 20080080634 to Kotecha et al.
	Kwon et al do not disclose wherein the power mismatch control information comprises one or more of: an LTF symbol repetition factor, a total number of spatial streams to transmit the uplink null data packet, or a number of LTF symbols in excess of a number of spatial streams to include in the header of the uplink null data packet.
	Kotecha et al disclose in Section 0049 wherein a packet includes a feedback value used to indicate a number of spatial streams (claimed “a total number of spatial streams to transmit the … packet”) to be used during transmission of a data signal sent over the transmission channel, where the feedback value represents either a power control value or a channel quality indicator value.  Signal transmission over the transmission channel can then be controlled by the feedback information which specifies the number of spatial streams to be used during transmission.  Koetcha et al do not disclose a null data packet; however: Seok disclose in Section 0126 a null data packet with a header comprising LTF symbols.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the power mismatch control information comprises one or more of: an LTF symbol repetition factor (not in reference; claim only requires “one or more” of the limitations), a total number of spatial streams to transmit the uplink null data packet, or a number of LTF symbols in excess of a number of spatial streams to include in the header of the uplink null data packet (not in reference; claim only requires “one or more” of the limitations)  One would have been motivated to do so since the total number of spatial streams is used to perform power control.


Allowable Subject Matter
Claims 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20160330732 to Moon et al disclose in Figures 1-32C a method wherein AP transmits a first frame station(s); in response to the first frame, the station(s) transmit a second frame to AP; then AP generates a beamforming report based on the second frame; then AP transmits a third frame that includes the beamforming report to the station(s); then station(s) generate a respective beamforming matrix based at least on the third frame; AP may also transmit a NDP trigger frame used for downlink beamforming with implicit sounding mechanism to station(s).  Refer to Sections 0036-0220.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/Christine Ng/
Examiner, AU 2464
May 4, 2021